DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk (US 20150327010 A1), Yoshihiro (JP/2016067582) and further in view of Klusza (US 20140225985 A1).
Claim 1.   Gottschalk teaches an equipment management system relating to a plurality of pieces of equipment in a facility where the plurality of pieces of equipment is disposed, the equipment management system comprising:
a short-distance wireless communication medium installed in the equipment or near the equipment for each management target equipment and store equipment specific information specifying each corresponding equipment 
([0048]-[0051] [0049] In some embodiments, each of wireless emitters/receivers 15 is associated with a particular building zone (e.g., a room, a hallway, an entry or exit point, etc.). The associations between wireless emitters/receivers 15 and building zones may be managed by indoor positioning system 13. For example, when a wireless emitters/receivers is installed in building 10, the location of the wireless emitters/receivers may be stored in memory (e.g., as an attribute of a software defined building object representing a building zone) and the wireless emitters/receivers may be mapped (e.g., associated with, linked, etc.) to a particular building zone. 
[0051] In some embodiments, wireless emitters/receivers 15 are used to determine the location of building equipment within building 10.);
an image information storage unit configured to store at least three-dimensional data for images about an inside of the facility

an equipment position information storage unit configured to store position information data about each equipment disposed in the facility
([0005] [0087] Location history module 153 may record the locations determined by location determination module 152 for each device in a database such that a location history for a particular device can be constructed.);
an equipment management data storage unit configured to store equipment management data which is management information of each management target equipment
([0104]-[0106] [0106] Still referring to FIG. 6A, memory 138 is shown to include an equipment association module 160. In some embodiments, equipment association module 160 generates associations between BMS devices and building zones. Equipment association module 160 may identify a room or zone in which a BMS device is located using the integrated architectural model generated by location integration module 156. );
a portable information terminal configured to transmit and receive information with the reader/writer and capable of transmitting and receiving information with the equipment position information storage unit, the equipment management data storage unit, and the image information storage unit, wherein the image information storage unit stores at least one image information out of 
([0093] In some embodiments, architectural building model module 154 generates a new architectural building model based on optical imaging or other automated measurements of building 10. For example, a mobile device can be used to measure wall locations and other physical structures (e.g., door locations, ceiling heights, stair locations, etc.) within building 10 using any of a variety of positioning or ranging techniques (e.g., optical sensing, radar, sonar, lidar, etc.). The location of the mobile device can be determined using any of the methods described above with reference to location determination module 152. 
[0094] The mobile device may report location information (e.g., GPS coordinates, accelerometer data, altitude data, etc.), orientation information (e.g., a direction that the mobile device is facing) and structure detection information to architectural building model module 154 at multiple different locations within building 10. Architectural building model module 154 may generate a three-dimensional building model based on the location/orientation of the mobile device and the measured distances to various structures within building 10 at each of a plurality of measurement locations. Architectural building model module 154 may store the architectural building model in a database.),
the equipment position information storage unit is provided corresponding to the short-distance wireless communication medium and has installation position information of the equipment associated with the equipment specific information in the short-distance wireless communication medium 

and further discloses the process of reading information from the short distance wireless communication medium by short-distance wireless communication ([0067]) and
the process of particular points to detect location of equipment ([0097]) and further discloses the process of confirming associating equipment management data with a particular location of the equipment  ([0036]) but does not specifically disclose a reader/writer configured to read/write information with the short-distance wireless communication medium by short-distance wireless communication; and a virtual tag allowing reference to the equipment management data in the equipment management data storage unit corresponding to the equipment and the image information associated with the equipment in the image information storage unit, and the portable information terminal has a confirmation information acquisition unit capable of acquiring information of the virtual tag corresponding to the short-distance wireless communication medium based on acquired information from the short-distance wireless communication medium, and the three-dimensional data for images comprising at least point group data of the inside of the facility.
However, Yoshihiro teaches a teaches a reader/writer configured to read/write information with the short-distance wireless communication medium by short-distance wireless communication
([0025]Information is read and written into the fixed RFID tag 1 and the RFID tag condition setting tag 2 via the RFID tag reader / writer 3. Here, the communication

which is one of the short-range wireless communication standards for digital
equipment.),
a virtual tag allowing reference to the equipment management data in the equipment management data storage unit corresponding to the equipment and the image information associated with the equipment in the image information storage unit
([0019][0029]),
and
the portable information terminal has a confirmation information acquisition unit capable of acquiring information of the virtual tag corresponding to the short-distance wireless communication medium based on acquired information from the short-distance wireless communication medium
([0019] [0038]-[0039], [0051]), and 
the three-dimensional data for images comprising at least point group data of the inside of the facility (Yoshihiro [0031]–[0032]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reader/writer, virtual tag  and portable information terminal with confirmation information and the three-dimensional data for images comprising at least point group data of the inside of the facility as taught by Yoshihiro within the system of Gottschalk for the purpose of enhancing the system to improve mapping and reliability of the location of pieces of equipment within a structured environment.


However, Klusza teaches the process of compositing and analyzing a plurality of photographs, the image information storage unit has actually photographed image information obtained by imaging the inside of the facility
([0011] an RGB-D camera for capturing and storing a plurality of digital images, the RGB-D camera including a depth computation system for deriving depth information for a plurality of arbitrary points in the digital images in real time.), and
 the point group data and the actually photographed image information are information capable of displaying a three-dimensional image of the inside of the facility by compositing the point group data and the actually photographed image info 
([0041] new stitching...merge two or more images together to form a composite 3D model.
[0046] The frames or a group of frames are used to reconstruct the scene as the device is moving through the scene. In contrast to the the best points are selected, which may include all the points in the image as a reference for the stitching or registration from frame to frame or used when geo-referencing in other data as a registration anchor. Modeler program also may add its data to the RGB image data in a seamless combination. The 3D Modeler program may add its data to a pointcloud 3D model, or to a panoramic stitched image, or to both.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of compositing and analyzing a plurality of photographs and the point group data and the actually photographed image information are information capable of displaying a three-dimensional image of the inside of the facility by compositing the point group data and the actually photographed image info as taught by Klusza within the system of Gottschalk and Yoshihiro for the purpose of enhancing the system to create a precise model of an interior building with specific group of points.
Claim 4.    Gottschalk, Yoshihiro and Klusza teach the equipment management system according to Claim 1 , wherein the short-distance wireless communication medium includes a sensor configured to acquire information of corresponding equipment, and the short-distance wireless communication medium is capable of transmitting detection information acquired by the sensor to the reader/writer (Gottschalk [0059] infrared sensors [0062] In other embodiments, BMS device 44 determines its own three-dimensional location based on the  
Claim 5.    Gottschalk, Yoshihiro and Klusza teach the equipment management system according to Claim 1, wherein the equipment position information storage unit has a sub virtual tag provided corresponding to a subunit configuring the equipment specified by the equipment specific information of the short-distance wireless communication medium, and the sub virtual tag is linked to one virtual tag in the equipment position information storage unit and allows reference to at least one of the equipment management data in the equipment management data storage unit corresponding to the subunit configuring the equipment related to the linked virtual tag and the image information associated with the subunit in the image information storage unit (Gottschalk [0051] In some embodiments, wireless emitters/receivers 15 are used to determine the location of building equipment within building 10. For example, the wireless signals emitted by wireless emitters/receivers 15 may be detected by various BMS devices in or around building 10 (e.g., devices of BMS subsystems 20-26). BMS devices may be configured to identify the emitter identifier associated with detected wireless signals and to report detected emitter identifiers to indoor positioning system 13 and/or BMS controller 12. Indoor positioning system 13 and/or BMS controller 12 may use the emitter identifier or identifiers reported by BMS devices to determine the location of the BMS devices in or around building 10 (e.g., in a particular building zone within building 10, between building zones, outside building 10, etc.). For example, BMS controller 12 may use a stored association between the emitter identifier reported by a BMS device and a particular building zone to determine that the mobile device is linked, associated, described, grouped) to attributes of the building object.).

Claim 6.    Gottschalk, Yoshihiro and Klusza teach the equipment management system to claim 1, wherein the portable information terminal is equipped with the reader/writer (Gottschalk [0067] For example, a technician can input the device identifier manually via user interface 19 or by scanning BMS device using onboard hardware of mobile device 48 (e.g., a RFID scanner, an optical scanner, etc.).).

Claim 7. Gottschalk, Yoshihiro and Klusza teach the equipment management system according to claim 1, comprising: a computer configured to be disposed in a room different from the facility and to be able to transmit and receive information with the equipment position information storage unit, the equipment management data storage unit, and the image information storage unit, wherein the computer is capable of displaying a three-dimensional image about the equipment corresponding to the virtual tag referring to the image information of the image information storage unit  (((Gottschalk [0003] A BMS may include one or more computer systems (e.g., servers, BMS controllers, etc.) that serve as enterprise level controllers, 
See Fig 6A BMS controller 10 with the module 154), [0091])
Claim 13.    Gottschalk, Yoshihiro and Klusza teach the equipment management system according to Claim 4, wherein the equipment position information storage unit has a sub virtual tag provided corresponding to a subunit configuring the equipment specified by the equipment specific information of the short-distance wireless communication medium, and the sub virtual tag is linked to one virtual tag in the equipment position information storage unit and allows reference to at least one of the equipment management data in the equipment management data storage unit corresponding to the subunit configuring the equipment related to the linked virtual tag and the image information associated with the subunit in the image information storage unit (Gottschalk [0051] In some embodiments, wireless emitters/receivers 15 are used to determine the location of building equipment within building 10. For example, the wireless signals emitted by wireless emitters/receivers 15 may be detected by various BMS devices in or around building 10 (e.g., devices of BMS subsystems 20-26). BMS devices may be configured identifiers reported by BMS devices to determine the location of the BMS devices in or around building 10 (e.g., in a particular building zone within building 10, between building zones, outside building 10, etc.). For example, BMS controller 12 may use a stored association between the emitter identifier reported by a BMS device and a particular building zone to determine that the mobile device is located within or near the associated building zone. [0077] Building object templates 142 may be used to construct building objects of predefined types. For example, building object templates 140 may contain a "Conference Room" template that can be used to define conference room objects in building objects 142. To create a building object for conference room 102, inputs from building management resources may be mapped (e.g., linked, associated, described, grouped) to attributes of the building object.).
Claim 16.    Gottschalk, Yoshihiro and Klusza teach the equipment management system according to Claim 4, wherein the portable information terminal is equipped with the reader/writer Gottschalk [0067] For example, a technician can input the device identifier manually via user interface 19 or by scanning BMS device using onboard hardware of mobile device 48 (e.g., a RFID scanner, an optical scanner, etc.).).

Gottschalk [0067] For example, a technician can input the device identifier manually via user interface 19 or by scanning BMS device using onboard hardware of mobile device 48 (e.g., a RFID scanner, an optical scanner, etc.).).

Claim 20. Gottschalk, Yoshihiro and Klusza teach the equipment management system according to Claim 4, comprising: a computer configured to be disposed in a room different from the facility and to be able to transmit and receive information with the equipment position information storage unit, the equipment management data storage unit, and the image information storage unit, wherein the computer is capable of displaying a three-dimensional image about the equipment corresponding to the virtual tag referring to the image information of the image information storage unit ((Gottschalk [0003] A BMS may include one or more computer systems (e.g., servers, BMS controllers, etc.) that serve as enterprise level controllers, application or data servers, head nodes, master controllers, or field controllers for the BMS. Such computer systems may communicate with multiple downstream building systems or subsystems (e.g., an HVAC system, a security system, etc.) according to like or disparate protocols (e.g., LON, BACnet, etc.). The computer systems may also provide one or more human-machine interfaces or client interfaces (e.g., graphical user interfaces, reporting interfaces, text-based computer interfaces, client-facing web services, web servers that provide pages to web clients, etc.) for controlling, viewing, or ), [0091]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk, Yoshihiro, and Klusza and further in view of Logan (US 20070080930 A1).
Claim 8. Gottschalk, Yoshihiro and Klusza teach the equipment management system according to claim 1, and further discloses a worker carrying a portable device with a reader/writer but do not specifically disclose wherein the reader/writer is attached to a wearing article which a worker inspecting the equipment wears.
However, Logan teaches a reader/writer attached to a wearing article which a worker inspecting the equipment wears (Figs 1 and 3, [0081] Utilizing the present invention, which includes an RFID reader 54 in combination with a speech dialog with terminal portion 50 worn by a worker, a cycle count might be made for a particular item every time a worker is near the location of that item and the voice-directed work context desires a cycle count.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reader/writer attached to a wearing article which a worker inspecting the equipment wears as taught by Logan within the system of Gottschalk, Yoshihiro and Klusza for the purpose of enhancing the ability for the worker to have free hands-free operation of reading tags while working at the facility.
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Applicant states that the prior art fails to teach, “

group data of the inside of the facility.....wherein the point group of the inside of the facility is acquired by measuring the inside and outside of the facility or the inside and outside of the equipment with a 3D scanner or compositing and analyzing a plurality of photographs, the image information storage unit has actually photographed image information obtained by imaging the inside of the facility, and the point group data and the actually photographed image information are information capable of displaying a three-dimensional image of the inside of the facility by compositing the point group data and the actually photographed image info.”
However, the prior art of Gottschalk and Yoshihiro are both inventions related to displaying three dimensional information involving of pre-existing images stored and using three point data groups. The prior art of Klusza provides the obvious teachings of compositing and analyzing a plurality of photographs, the image information storage unit has actually photographed image information obtained by imaging the inside of the facility ([0011]), and the point group data and the actually photographed image information are information capable of displaying a three-dimensional image of the inside of the facility by compositing the point group data and the actually photographed image info ([0041], [0046])
Therefore, Gottschalk, Yoshihiro and Klusza are obvious over the claimed invention.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RUFUS C POINT/               Examiner, Art Unit 2689                  

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689